Citation Nr: 1416157	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-07 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for residuals of a fall.

2. Entitlement to service connection for residuals of a fall.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Decatur, Georgia.

The Veteran testified before the Board, via videoconference, at a November 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

The entitlement to service connection for residuals of a fall is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A January 2009 rating decision denied the Veteran's claims of entitlement to service connection for residuals of a fall.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the January 2009 rating decision is not cumulative of the evidence of record at the time of the prior denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a fall and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The January 2009 rating decision which denied the Veteran's claims of entitlement to service connection for residuals of a fall is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the January 2009 rating decision in connection with the Veteran's claim of entitlement to service connection for residuals of a fall is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With regards to the Veteran's application to reopen, since the initial reopening sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any deficiencies in the Board's duties will be corrected upon remand.

Analysis

The RO previously denied the Veteran's claims of service connection for residuals of a fall by rating decisions in March 1990, June 1996, January 1997, March 1999, August 2002, and January 2009.  Evidence on file at this time of those decisions included service treatment records, VA treatment records, and private treatment records.  In the January 2009 denial, the RO determined that no new and material evidence sufficient to reopen a claim for residuals of a fall had been submitted since the previous final denial in August 2002.   The Veteran was notified of this decision and of her procedural and appellate rights by letter in January 2009.  She did not complete an appeal of this decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the January 2009 rating decision includes additional treatment records and the Veteran's testimony before the Board.  Significantly, the Veteran's November 2012 testimony indicates that there are outstanding records from a VA facility that raise a reasonable possibility of substantiating the claim.  

The Board concludes that the Veteran's November 2012 testimony is new and material with respect to the issue of service connection for residuals of a fall.  The testimony was not of record at the time of the last prior denial.  The testimony is not cumulative of prior statements of record because it discusses VA records that VA has not made a fully satisfactory effort to obtain.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection. Consequently, the Veteran's claim of entitlement to service connection for residuals of a fall is reopened.  However, for reasons described in the REMAND section below, the Board will not further address this reopened claim at this time, as additional evidentiary development is warranted.


ORDER

New and material evidence having been received, the claim of service connection for residuals of a fall is reopened; to this extent only, the claim is granted.


REMAND

As noted above, the Board has reopened the Veteran's claims of service connection for residuals of a fall.  However, for the reasons discussed below, the Board has determined that additional development is required prior to a decision on the merits of the claim.

The Veteran seeks service connection for residuals of a fall.  She indicates that in service she fell down a flight of stairs while trying to transport a buffer.  In the Veteran's November 2012 testimony she stated that she received VA treatment at the Bronx VA Medical Center sometime between 1978 and 1992.  Records related to such treatment have not been associated with either the paper or virtual claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire these records as they may be material to her claim.  See 38 U.S.C.A. § 5103A(b) .

Further, records in the claims file indicate the Veteran has been in receipt of Social Security Administration (SSA) benefits.  See February 2011Veteran's Statement. However, besides a 1988 psychological evaluation, documents related to the SSA award of benefits are not part of the record and it is unclear whether she is in receipt of disability benefits or age-related benefits.  In order to ensure that the Veteran's claim is adjudicated on the basis of a complete evidentiary record, the SSA records must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2).

In addition, the Veteran has not yet been provided a VA examination to address her service connection claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the private neurologist's opinion that Veteran's current back problems may be a result of her in service fall, the Veteran must be provided a VA examination to determine which, if any, of her current disabilities are related to her in service fall.  September 2000 Private Neurologist Opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all relevant records from Bronx, New York, VA Medical Center from 1978 to 1992 should be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2013).  

2. Request and obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  A response, negative or positive, must be associated with the claims file.  Requests must continue until the RO determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. After completing items (1) and (2) schedule the Veteran for an appropriate VA examination.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

The examiner is requested to address the following: 

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current diagnosis of a cervical spine disability is etiologically related to the Veteran's fall down a flight of stairs during active military service?

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current diagnosis of a lumbar spine disability is etiologically related to the Veteran's fall down a flight of stairs during active military service?

c. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed left knee disability is etiologically related to the Veteran's fall down a flight of stairs during active military service?

d. Please note any other current disabilities (i.e. besides any current cervical spine, lumbar spine, or left knee disabilities) that in your opinion is more likely than not (i.e., probability greater than 50 percent) or at least as likely as not (i.e., probability of 50 percent) related to the Veteran's fall down a flight of stairs during active military service.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


